Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Allowability Notice is in response to the Request for Continued Examination filed by the applicant on July 7, 2022. Claims 1-6, 9-14, 16-18, and 20 are currently pending and are being examined. Claim 18 has been amended according to the examiner’s amendment entered below.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Marta Gamboa on August 11, 2022.

The application has been amended as follows: 
18.	(Currently Amended) A data transaction processing system for processing electronic data transaction request messages in which non-standardized data objects are transacted by matching electronic data transaction request messages for non-standardized data objects received from different client computers over a data communications network, the data transaction processing system comprising:	means for receiving, from a user via an interactive user interface, a formatted multi-dimensional electronic data transaction request message including a price frontier specification to perform an electronic transaction, equivalent to and received in lieu of receiving a plurality of electronic data transaction request messages to perform the electronic transaction, each for a different one of a plurality of combinations of a first attribute and a second attribute of a non-standardized data object, the formatted multi-dimensional electronic data transaction request message being characterized by a smaller data size than a total data size of the equivalent plurality of electronic data transaction request messages, each for a different one of the plurality of combinations of the first attribute and the second attribute, wherein less data is thereby received over the data communications network by the data transaction processing system, the price frontier specification including data representative of at least a first function for the first attribute of the non-standardized data object and a second function for the second attribute of the non-standardized data object, wherein the first attribute and the second attribute of the non-standardized data object are different from price, wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi-dimensional electronic data transaction request message, and wherein the price curve graph, the price-variable table, and the formula field are linked to each other;	means for determining a price frontier defined by the price frontier specification by calculating based on the first function and the second function, a value for each permissible combination of values for the first attribute and the second attribute, wherein the permissible combinations are defined by the data transaction processing system and determining a set of solutions based on the calculating based on the first function and the second function; 	means for attempting to match the formatted multi-dimensional electronic data transaction request message with a previously received but unsatisfied multi-dimensional electronic data transaction request message counter thereto of a plurality of previously received but unsatisfied multi-dimensional electronic data transaction request messages stored in a multi-dimensional order book data structure, wherein the attempt to match further includes comparing the price frontier of the formatted multi-dimensional electronic data transaction request message against resting price frontiers of the plurality of previously received but unsatisfied multi-dimensional electronic data transaction request messages to identify an intersection of the price frontier of the multi-dimensional data transaction electronic request message and a resting price frontier of at least one of the previously received but unsatisfied multi-dimensional electronic data transaction request messages, in lieu of checking each discrete value from one electronic data transaction request message against all discrete values from previously received but unsatisfied electronic data transaction request messages for matches, wherein a number of the plurality of electronic data transaction request messages to be processed is reduced, reducing bandwidth and processing resources required to match the multi-dimensional electronic data transaction request message;	means for generating a trade report including information indicative of the matching and reporting the information indicative of the matching via outbound electronic messages published via the data communications network upon the formatted multi-dimensional electronic data transaction request message being matched by identifying the intersection; and	means for storing in the multi-dimensional order book data structure, the formatted multi-dimensional electronic data transaction request message, the formatted multi-dimensional electronic data transaction request message not being matched by identifying no intersection.

Allowable Subject Matter
	The following is an examiner’s statement regarding reasons for allowance:

Rejections Regarding 35 U.S.C. 101
	Claims 1-6, 9-14, 16-18, and 20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.
	Claims 1-6, 9, and 10 recite a computer-implemented method for processing electronic data transaction request messages for non-standardized data objects using functions to represent a premium that a user is willing to pay for different combinations of attributes of the product being purchased. Newly received transaction request messages are matched with previously received but unsatisfied transaction request messages. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction and/or mathematical equations. 
	Claim 1, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 1 recites the following limitations: “wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi-dimensional electronic data transaction request message, and wherein the price curve graph, the price-variable table, and the formula field are linked to each other.” These limitations describe an interactive user interface through which the user may provide input to manipulate the functions that define the transaction request message. The interface contains multiple features that are linked together such that an adjustment to one affects the others (See Figure 11). When looking at the additional limitations as an ordered combination, the invention as a whole amounts to significantly more than simply organizing and comparing data. Rather, they recite the use of a specific user interface that improves a user’s ability to effectively generate and complete transactions for complex commodities. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. 
	Claims 2-6, 9, and 10 also overcome the requirements set forth under 35 U.S.C. 101 due to their dependency on claim 1.

	Claims 11-14, 16, and 17 recite a data transaction processing system for processing electronic data transaction request messages for non-standardized data objects using functions to represent a premium that a user is willing to pay for different combinations of attributes of the product being purchased. Newly received transaction request messages are matched with previously received but unsatisfied transaction request messages. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction and/or mathematical equations. 
	Claim 11, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 11 recites the following limitations: “wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi- dimensional electronic data transaction request message, and wherein the price curve graph, the price-variable table, and the formula field are linked to each other.” These limitations describe an interactive user interface through which the user may provide input to manipulate the functions that define the transaction request message. The interface contains multiple features that are linked together such that an adjustment to one affects the others (See Figure 11). When looking at the additional limitations as an ordered combination, the invention as a whole amounts to significantly more than simply organizing and comparing data. Rather, they recite the use of a specific user interface that improves a user’s ability to effectively generate and complete transactions for complex commodities. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Claims 12-14, 16, and 17 also overcome the requirements set forth under 35 U.S.C. 101 due to their dependency on claim 11.

	Claims 18 and 20 recite a data transaction processing system for processing electronic data transaction request messages for non-standardized data objects using functions to represent a premium that a user is willing to pay for different combinations of attributes of the product being purchased. Newly received transaction request messages are matched with previously received but unsatisfied transaction request messages. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction and/or mathematical equations. 
	Claim 18, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 18 recites the following limitations: “wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi-dimensional electronic data transaction request message, and wherein the price curve graph, the price- variable table, and the formula field are linked to each other.” These limitations describe an interactive user interface through which the user may provide input to manipulate the functions that define the transaction request message. The interface contains multiple features that are linked together such that an adjustment to one affects the others (See Figure 11). When looking at the additional limitations as an ordered combination, the invention as a whole amounts to significantly more than simply organizing and comparing data. Rather, they recite the use of a specific user interface that improves a user’s ability to effectively generate and complete transactions for complex commodities. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Claim 20 also overcomes the requirements set forth under 35 U.S.C. 101 due to its dependency on claim 18.

Rejections Regarding 35 U.S.C. 102/103
	Claim 1 recites the following limitations which are not taught by the prior art:
receiving, by a transaction processor of the data transaction processing system from a user via an interactive user interface, a formatted multi-dimensional electronic data transaction request message including a price frontier specification… the price frontier specification including data representative of at least a first function for the first attribute of the non-standardized data object and a second function for the second attribute of the non-standardized data object, wherein the first attribute and the second attribute of the non-standardized data object are different from price,
wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi-dimensional electronic data transaction request message, and wherein the price curve graph, the price-variable table, and the formula field are linked to each other.
	The prior art reference that is most closely related to the limitations recited above is Lupien (U.S. Patent No. 6098051). Lupien discloses a system for matching buy and sell orders based upon a satisfaction and quantity profile. Figure 2 provides an example interface that allows a user to define the price they are willing to pay for various quantities of a stock. The interface then displays a “satisfaction density profile” that characterizes the trader's degree of satisfaction for a transaction at each (price, size) coordinate. However, Lupien does not disclose a process for generating a “price frontier” based on multiple functions representing a premium a user is willing to pay for multiple attributes of a commodity. Rather, the satisfaction density profile described by Lupien simply defines a price a user is willing to pay for different quantities of a stock. Additionally, Lupien does not explicitly state that the user interface comprises the specific features recited in the limitations identified above (i.e., a formula field and a price -variable table).
	Therefore, for at least the reasons described above, claim 1 is distinguishable from the prior art. Claims 2-6, 9, and 10 are also distinguishable from the prior art due to their dependency on claim 1.
	
	Claim 11 recites the following limitations which are not taught by the prior art:
a multi-dimensional transaction processor configured to receive from a user via an interactive user interface, a formatted multi-dimensional electronic data transaction request message including a price frontier specification… the price frontier specification including data representative of at least a first function for the first attribute of the non-standardized data object and a second function for the second attribute of the non-standardized data object, the first attribute and the second attribute of the non-standardized data object being different from price,
wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi- dimensional electronic data transaction request message, and wherein the price curve graph, the price-variable table, and the formula field are linked to each other.
	The prior art reference that is most closely related to the limitations recited above is Lupien (U.S. Patent No. 6098051). Lupien discloses a system for matching buy and sell orders based upon a satisfaction and quantity profile. Figure 2 provides an example interface that allows a user to define the price they are willing to pay for various quantities of a stock. The interface then displays a “satisfaction density profile” that characterizes the trader's degree of satisfaction for a transaction at each (price, size) coordinate. However, Lupien does not disclose a process for generating a “price frontier” based on multiple functions representing a premium a user is willing to pay for multiple attributes of a commodity. Rather, the satisfaction density profile described by Lupien simply defines a price a user is willing to pay for different quantities of a stock. Additionally, Lupien does not explicitly state that the user interface comprises the specific features recited in the limitations identified above (i.e., a formula field and a price -variable table).
	Therefore, for at least the reasons described above, claim 11 is distinguishable from the prior art. Claims 12-14, 16, and 17 are also distinguishable from the prior art due to their dependency on claim 11.

	Claim 18 recites the following limitations which are not taught by the prior art:
means for receiving, from a user via an interactive user interface, a formatted multi-dimensional electronic data transaction request message including a price frontier specification… the price frontier specification including data representative of at least a first function for the first attribute of the non-standardized data object and a second function for the second attribute of the non-standardized data object, wherein the first attribute and the second attribute of the non-standardized data object are different from price, 
wherein the interactive user interface enables the user to adjust the first function and the second function via a price curve graph, a formula field, and a price-variable table to adjust the formatted multi-dimensional electronic data transaction request message, and wherein the price curve graph, the price- variable table, and the formula field are linked to each other.
	The prior art reference that is most closely related to the limitations recited above is Lupien (U.S. Patent No. 6098051). Lupien discloses a system for matching buy and sell orders based upon a satisfaction and quantity profile. Figure 2 provides an example interface that allows a user to define the price they are willing to pay for various quantities of a stock. The interface then displays a “satisfaction density profile” that characterizes the trader's degree of satisfaction for a transaction at each (price, size) coordinate. However, Lupien does not disclose a process for generating a “price frontier” based on multiple functions representing a premium a user is willing to pay for multiple attributes of a commodity. Rather, the satisfaction density profile described by Lupien simply defines a price a user is willing to pay for different quantities of a stock. Additionally, Lupien does not explicitly state that the user interface comprises the specific features recited in the limitations identified above (i.e., a formula field and a price -variable table).
	Therefore, for at least the reasons described above, claim 18 is distinguishable from the prior art. Claim 20 is also distinguishable from the prior art due to its dependency on claim 18.

Response to Arguments
	Applicant’s arguments filed July 7, 2022 have been fully considered. 
	On page 12 of their remarks, the applicant argues, “Therefore, the current claims recite an improvement to interface technology and describe a specific interface comprising multiple interactive elements which assists the user to efficiently submit multi-dimensional orders.” The examiner agrees with the applicant and finds this argument persuasive. As described above, the claims recite the use of a specific user interface that improves a user’s ability to effectively generate and complete transactions for complex commodities. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Additionally, on page 22 of their remarks, the applicant argues, “Therefore, the electronic trading system is improved by reducing the computational resources required to both receive and process/match non-standardized data objects having multiple value-attribute permutations by reducing the data size of the electronic request messages.” Additionally, on page 28 of their remarks, the applicant argues, “The invention as described in the specification improves upon the technical field of processing trade orders on a financial exchange because it requires less data to be transmitted and processed while still representing the same information which results in lower latency for the exchange computing system.” Similar arguments regarding the improvement of data processing and communication technology are presented throughout the applicant’s remarks. The examiner respectfully disagrees. Specifically, the examiner notes that merely utilizing mathematical functions to represent a set of data is not a technological improvement to transaction processing technology. Rather, this merely applies a basic mathematical concept (i.e. representing a set of data as a function) to a commercial interaction (i.e. facilitating a transaction between individuals). Any benefits that may result from the use of these function (e.g. reducing the required computational resources, increased data processing speeds, etc.) are not achieved through an improvement to technology. Rather, these benefits are achieved through the implementation of the abstract idea (i.e. the mathematical equation) itself. Therefore, merely utilizing a formula to represent data in a transaction does not amount to a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Lupien (U.S. Patent No. 6098051): discloses a system for matching buy and sell orders based upon a satisfaction and quantity profile.
Brakenhoff (U.S. Pre-Grant Publication No. 20160358252): Describes a system that may communicate with a plurality of participant computing devices to coordinate the buying, selling, delivery, retention, payments, and other transactions related to the buying, selling, and/or exchange of commodities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696